DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the AFCP 2.0 requested dated 7/1/2022.
Claims 1. 9. And 15 are amended by this Examiner’s Amendment.
Claims 1, 3, 6-9, 11, 13-15, 17, and 20-24 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Joseph F. Hetz (Applicant’s Representative, Reg. No. 41,070) on 7/12/2022.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 18: replace “wherein a data segment that are unreadable” with “wherein a data segment that is unreadable”
(Currently Amended)
line 19: replace “wherein a data segment that are unreadable” with “wherein a data segment that is unreadable”
(Currently Amended)
line 16: replace “wherein a data segment that are unreadable” with “wherein a data segment that is unreadable”

END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system performance, reliability, and storage capacity usage efficiency by implementing a technique for programming data to nonvolatile memory that stores redundant copies of write data to different blocks of Single-Level Cell (SLC) memory using all wordlines of the different blocks of the SLC memory in opposite programming order for the different blocks of SLC memory.  The write data is then read from one of the different blocks of SLC memory and stored to a Multi-Level Cell (MLC) memory.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2012/0297121 (“Gorobets”) in view of USPGPUB 2017/0031612 (“Ravimohan”) in view of USPBPUB 2009/0310413 (“Lasser”) and further in view of USPGPUB 2017/0060453 (“Kodera”).  The combination of Gorobets, Ravimohan, Lasser, and Kodera teaches a flash memory storage system that combines multiple SLC blocks into one or more MLC blocks.
The combination of Gorobets, Ravimohan, Lasser, and Kodera neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of “…program a plurality of data segments in the plurality of wordlines in the primary SLC block of memory in a first programming order without skipping any wordlines in the primary SLC block, wherein all of the wordlines in the primary SLC block are programmed…” and “…program a redundant version of the plurality of the data segments in the plurality of wordlines in the secondary SLC block of memory in a second programming order that is opposite the first programming order without skipping any wordlines in the secondary SLC block, wherein all of the wordlines in the secondary SLC block are programmed, and where a given data segment and its redundant version are stored in different wordlines numbers in the primary and secondary SLC blocks…” in combination with the other claimed features of the inventions of the instant application are neither taught nor suggested by the combination of Gorobets, Ravimohan, Lasser, and Kodera. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135